DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 are currently pending. Claims 9-11, 13-15 and 20 are currently amended. Claims 1-8 have been previously withdrawn.
In response to the amendment, filed 03/07/2022, the following objections and rejections are withdrawn:
Objections to the claims, specification, and drawings (other than the drawings objection listed below)
Rejection under 35 U.S.C. 112(b) of claims 9-20
The below grounds of rejection are generally the same as those given in the prior Office Action, mailed 11/08/2021, and further addressing the amended limitations.

Drawings




The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 203 in Fig. 5.  Applicant’s remarks indicate the reference numeral has been included via amendment to the specification, however this is not found in the amended description. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. 
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation





The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 9 recites “a fiber spreader configured to spread dry fiber tows.” The specification states the system includes “one or more fiber spreaders 106 that spread dry fiber tows 108,” ([0029]) and Fig. 1 depicts spreader 106 with a circular cross-section (e.g., a roller). Additionally, Fig. 5 appears to depict the one or more fiber spreaders 206, including a set of two rollers, one of which is grooved.
Claim 19 recites “an additive manufacturing actuator system configured to move the movable die.” The specification defines corresponding structure for the claimed generic placeholder of “an additive manufacturing actuator system” including, “for example, a gantry or a multi-axis robotic system,” coupled to the die 102 and including one or more actuators 118 and a processing device 128 communicatively coupled to the actuators ([0029], Fig. 1).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Additionally, the claims contain limitations directed to articles or products worked upon by the claimed apparatus. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2115 and In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) for further details.
Limitations directed to materials worked upon (e.g., dry/wet fiber tows, molten polymer, etc.) throughout claims 9-11 and 13-20 are given patentable weight to the extent which effects the structure of the claimed apparatus. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 20 is rejected under 35 U.S.C. 102(a)(2) as being anticipated over US 2020/0086563 A1 (“Budge”).
Budge discloses a print head for use in an additive manufacturing system for continuously manufacturing composite structures ([0002], [0006]). The print head is movable by a support capable of multi-axis movement during fabrication of a three-dimensional structure ([0011]). The print head 16 comprises a matrix reservoir 22 and a multi-channel nozzle assembly 18 which are fluidly connected ([0017], [0022]), the nozzle assembly 18 including a nozzle base 29 having a fiber guide 32 to axially divide the nozzle opening into a plurality of adjacent fiber channels 46 that each receive at least one of a plurality of continuous reinforcements ([0006], [0026]) and an internal channel formed in the base above the fiber channels which contains matrix material (see Fig. 2). The fiber channels extend longitudinally between an inlet and an outlet of the nozzle body ([0026], Fig. 3). Dry fiber reinforcements are transported to the head, and the nozzle assembly 18 receives the separate fibers into the separate fiber channels ([0013]-[0014], [0026], Fig. 2). The matrix material inside the head may be pressurized by an extruder fluidly connected to the head via a corresponding conduit, and the matrix reservoir supplies the liquid matrix material to coat or wet the fiber reinforcements ([0012]-[0013], [0027]). The fiber channels are configured to separate the reinforcements from adjacent reinforcements passing through the nozzle assembly ([0026], Fig. 3). The print head discharges composite material onto a surface to create a structure ([0015], Fig. 2). 
Budge therefore discloses a movable die (print head 16) comprising:
a plate (base 29) defining: 
a grooved surface (fiber guide 32) defining longitudinal grooves extending between an inlet and an outlet of the movable die (channels 46), the inlet configured to receive spread dry fiber tows; and
a fluid channel formed on the plate upstream of the grooved surface (portion of base containing matrix material M, see annotated Fig. 2), the fluid channel fluidically coupled to a fluid source (extruder [0012]) configured to flow fluid into the fluid channel, the fluid channel configured to flow the fluid to the dry fiber tows to contact the dry fiber tows with the fluid, wherein the longitudinal grooves are configured to help maintain the spread fiber tows spread as the fiber tows move along the longitudinal grooves to exit the movable die, and wherein the movable die is configured to deposit a layer of the fiber tows on a surface to form a component of one or more layers of fiber tows on the surface. 

    PNG
    media_image1.png
    669
    598
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-13, 15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0086563 A1 (“Budge”) in view of US 5128198 (“Dyksterhouse”).

Budge discloses the system for additively manufacturing a composite structure introduced in the previous section and reiterated below. 
Budge discloses the print head is movable by a support capable of multi-axis movement during fabrication of a three-dimensional structure ([0011]). The print head 16 comprises a matrix reservoir 22 and a multi-channel nozzle assembly 18 which are fluidly connected ([0017], [0022]), the nozzle assembly 18 including a nozzle base 29 having a fiber guide 32 to axially divide the nozzle opening into a plurality of adjacent fiber channels 46 that each receive at least one of a plurality of continuous reinforcements ([0006], [0026]) and an internal channel formed in the base above the fiber channels which contains matrix material (see Fig. 2). The fiber channels 46 extend longitudinally between an inlet and an outlet of the nozzle body ([0026], Fig. 3). Dry fiber reinforcements are transported to the head, and the nozzle assembly 18 receives the separate fibers into the separate fiber channels ([0013]-[0014], [0026], Fig. 2). The matrix material inside the head may be pressurized by an extruder fluidly connected to the head via a corresponding conduit, and the matrix reservoir supplies the liquid matrix material to coat or wet the fiber reinforcements ([0012]-[0013], [0027]). The nozzle base 29 fluidly communicates with the upstream matrix reservoir 22 via an opening 34 extending from the matrix reservoir to the tip end 36 of the nozzle assembly ([0017], [0024]). Because excess matrix material is inhibited from passing through the outlet of the channels and may build up within the channels, the channels may also function as a mini-reservoir ([0027]). Budge further specifies the matrix material used to coat a fiber reinforcement may be a thermoplastic material ([0012]). The fiber channels are configured to separate the reinforcements from adjacent reinforcements passing through the nozzle assembly ([0026], Fig. 3). The print head discharges composite material onto a surface to create a structure ([0015], Fig. 2). 
Please see annotated Figs. 3 and 2 below:  


    PNG
    media_image2.png
    547
    667
    media_image2.png
    Greyscale


    PNG
    media_image1.png
    669
    598
    media_image1.png
    Greyscale


As to claim 9, Budge therefore discloses an apparatus for manufacturing thermoplastic components (system 10), the apparatus comprising: a polymer extruder ([0012]), and a movable die (print head 16) fluidically coupled to the polymer extruder to receive molten polymer from the polymer extruder, the movable die configured to receive the spread dry fiber tows from the fiber spreader, the movable die comprising a plate (base 29) defining:
An internal grooved surface (fiber guide 32) defining longitudinal grooves (channels 46) extending between an inlet of the movable die and an outlet of the movable die through which the fiber tows exit the movable die, the inlet configured to receive the spread dry fiber tows from the fiber spreader, and
An internal channel formed in the plate upstream of the internal grooved surface (portion of base containing matrix material M, fluidly communicating with matrix reservoir 22, see annotated Fig. 2), the internal channel configured to flow the molten polymer from a fluid inlet (extruder conduit fluidly connected to head and matrix material inside head [0012], [0035]) of the internal channel to the dry fiber tows to wet the dry fiber tows, wherein the longitudinal grooves are configured to prevent the wet fiber tows from mingling as the wet fiber tows move along the longitudinal grooves to exit the movable die, and wherein the die is configured to deposit a layer of the wet fiber tows on a printing surface to form a thermoplastic component of one or more layers of fiber tows on the printing surface.
Budge discloses that the reinforcements are supplied to the nozzle in the form of separate fibers ([0013]), however Budge does not disclose a fiber spreader configured to spread dry fiber tows.
Dyksterhouse discloses a system for the formation of a fiber-reinforced composite article comprising a plurality of adjoining substantially parallel reinforcing fibers in association with a matrix-forming thermoplastic polymer (Col. 3 lines 29-36), wherein the adjoining filaments are preferably spread at the time of impregnation (Col. 11, lines 57-59; Figs. 1, 5). Dyksterhouse teaches a grooved roller 132 to further assist in aligning of fibrous tows and to form a more uniform sheet-like tape, and a roller 138 eccentrically mounted so that the tows may be alternatingly lifted and uniformly spread about the grooved roller (Col. 14, lines 37-45; Figs. 7, 10).
It would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify the apparatus taught by Budge with the fiber spreader taught by Dyksterhouse in order to provide the continuous reinforcements as separate fibers, as suggested by Budge, and to spread the fibers uniformly prior to impregnation with the matrix material for improved wetting of the fibers.

Regarding claim 10, Budge further teaches the longitudinal grooves extend in a direction parallel to a moving direction of the spread dry fiber tows (Figs. 1-4), and that the adjacent fiber channels may have any desired length ([0026]). Budge does not disclose the longitudinal grooves extend from the inlet of the movable die to the outlet of the movable die.
Although Budge is silent with respect to the grooves extending specifically from the inlet to the outlet of the movable die, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the grooved surface to extend from the inlet to the outlet of the head in order to realize enhanced retention of the separate fibers and to further preclude the fiber tows from mingling inside the die as they are introduced into the head and wetted with matrix material.
Furthermore, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A) (citing Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)). Since the only difference between Budge and the claims is the relative length of the grooved surface and Budge performs no differently than the claimed device because they are both used for keeping adjacent fibers separated, Budge renders such a change in size/proportion obvious.

Regarding claim 11, Budge further teaches an orifice at the tip end of the nozzle assembly 18 to accommodate passage of the matrix-wetted reinforcements ([0018]). The cross-sectional area at an outlet end of the channels may be sized to function as a restricted orifice, through which the reinforcements, coated with no more than a desired amount of resin, may pass ([0027]). The orifice may be rectangular for printing ribbons and/or sheets ([0018]), and the nozzle assembly is configured to discharge composite material having a generally rectangular, flat, or ribbon-like cross-section ([0022]). Budge therefore teaches the outlet comprises a flat lip configured to level the surface of the layer of the wet fiber tows to deposit a layer of uniform thickness.

Regarding claim 12, Budge discloses a width of each channel 46 from about 0.01 in. to about 0.10 in. (equivalent to approximately 254-2540 micrometers) ([0027]), however Budge does not disclose each longitudinal groove comprises a width of about 500-1000 micrometers (approx. 0.02-0.04 inches).
Although Budge teaches a broader range of approximately 0.01-0.10 inches (approx. 254-2540 micrometers) for the width of the longitudinal grooves containing each matrix-coated fiber, the grooves serve the same function as the grooves within the claimed range, and the nature of the variables in a system for coating fibers would lead one of ordinary skill in the art to modify the width of the grooves as needed to accommodate fibers and coatings of different sizes and thicknesses. Additionally, since the claimed range of 500-1000 micrometers lies inside range the range of 254-2540 micrometers disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05(I).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Budge in view of Dyksterhouse to incorporate each longitudinal groove having a width of about 500-1000 micrometers, because the size range would be expected to accommodate matrix-coated fibers, as taught by Budge.

Regarding claim 13, Budge teaches a cover plate 30 disposed on the internal grooved surface and configured to maintain the spread fiber tows in the longitudinal grooves ([0023], [0025], Figs. 2-3).

Regarding claim 15, Budge teaches the internal channel (see Figs. 2-3) extends parallel to the length of the longitudinal grooves ([0006], [0017], [0022], Figs. 1-2), the internal channel configured to flow the molten polymer into the internal grooved surface to flow along the longitudinal grooves to wet the dry fiber tows ([0024], [0027], Figs. 2-3).

Regarding claim 17, Budge teaches the longitudinal grooves of the internal grooved surface extend from the inlet of the movable die to the outlet of the movable die, as set forth above for claim 10. Budge additionally teaches the internal channel is disposed at the internal grooved surface and extends laterally across the internal grooved surface (Figs. 2-3), the internal channel configured to flow the molten polymer across the longitudinal grooves to wet the dry fiber tows.

Regarding claim 19, Budge teaches an additive manufacturing actuator system coupled to the movable die, the additive manufacturing actuator system configured to move the movable die along the printing surface to lay layers of the wet fiber tows on the printing surface to form a preform object in a semi-consolidated state (support 14 which may be a robotic arm or overhead gantry capable of moving head 16 in multiple directions during fabrication of a structure [0011]).

Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0086563 A1 (“Budge”) in view of US 5128198 (“Dyksterhouse”) as applied to claims 13 and 17 above, and further in view of US 6558146 B1 (“Shah”).

Regarding claim 14, Budge in view of Dyksterhouse teaches limitations as set forth above for claim 13.
Budge further teaches an orifice at the tip end of the nozzle assembly 18 to accommodate passage of the matrix-wetted reinforcements ([0018]). The cross-sectional area at an outlet end of the channels may be sized to function as a restricted orifice, through which the reinforcements, coated with no more than a desired amount of resin, may pass ([0027]). The orifice may be rectangular for printing ribbons and/or sheets ([0018]), and the nozzle assembly is configured to discharge composite material having a generally rectangular, flat, or ribbon-like cross-section ([0022]). Budge does not specify the outlet of the movable die is defined between a first flat lip adjacent the internal grooved surface and a second flat lip opposing the first flat lip, the second flat lip extending from the cover plate and configured to level, with the first flat lip, the surface of the wet fiber tows to deposit a layer of uniform thickness. 
Shah discloses a movably mounted extrusion deposition compounding device, including a multi-part deposition die head, for producing a fiber-reinforced molded structural component (Col. 2, lines 58-60; Col. 9, lines 10-14; Fig. 2). The fibers are maintained at a predetermined tension throughout the compounding process in order to enhance the alignment of fiber and facilitate the wet-out process while ensuring consistent and uniform distribution of the fiber (Col. 4, lines 6-11).
Shah discloses a plurality of die lips (first die lip 82 and second die lip 102) to be used with the extrusion deposition compounding device, each having tailored polymer melt channels of different geometries thus producing various shaped fiber-reinforced polymer melts from a single EDCM assembly (Col. 7, lines 21-25; Col. 7, line 54 – Col. 8, line 4; Figs. 6-8). The first die lip 82 is adjacent the die portion 56 comprising a channel of aligned fibers and molten polymer, while the second die lip 102 extends from the opposite die section 58, opposing the first die lip (Figs. 2, 5, 7-8). The die lips additionally allow for variation of the percentage of fiber within the reinforced polymer compound (Col. 3, lines 36-48; Col. 9, lines 49-60). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Budge in view of Dyksterhouse to incorporate the first and second flat lips taught by Shah in order to produce variously-shaped fiber-reinforced polymer melts and allow for variation of the percentage of fiber within the reinforced fiber compound.

Regarding claim 18, Budge in view of Dyksterhouse teaches limitations as set forth above for claim 17.
Budge further teaches the movable die is configured to process fiber tows extending generally parallel with respect to the longitudinal grooves (Fig. 3), but Budge is not specific on the orientation of fiber tows with respect to the grooves when they are received by the head. Budge also is silent on the relative position of the fiber inlet to the fluid inlet, however Budge states the fiber reinforcements may be transported into the head 16 in any manner apparent to one skilled in the art ([0014]). Budge does not disclose the fluid inlet is disposed at a first elevation with respect to the printing surface and the (fiber) inlet of the movable die is disposed at a second elevation with respect to the printing surface, the second elevation larger than the first elevation.
Shah discloses the movably mounted extrusion deposition compounding device 20, wherein the fluid inlet 76 to the die is disposed at a first elevation with respect to the printing surface and the (fiber) inlet (from pulley 44) is disposed at a higher elevation with respect to the printing surface (Figs. 1-2). Shah further teaches the movable die is configured to receive the dry fiber tows extending generally parallel with respect to the annular die channel containing aligned fibers and molten polymer coating (Fig. 2). The movable die disclosed by Shah comprises one longitudinal groove/channel containing aligned fibers, in place of the multiple longitudinal grooves as claimed, however the groove/channel of Shah likewise serves to process a plurality of aligned fibers, which maintain their orientation inside the channel, and a molten polymer matrix for compounding the materials.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Budge in view of Dyksterhouse to incorporate the fluid inlet disposed at a first elevation with respect to the printing surface and the inlet of the movable die disposed at a second elevation with respect to the printing surface, the second elevation larger than the first elevation, and wherein the movable die is configured to receive the dry fiber tows extending generally parallel with respect to the longitudinal grooves, because all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143(I)(A), KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). Such a modification would provide structure and a configuration for introducing the fiber tows and molten polymer into the movable die which is not specified by Budge. Furthermore, the configuration disclosed by Shah allows for a compact system with all structural components connected and therefore movable together as a unit (Figs. 1-2).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0086563 A1 (“Budge”) in view of US 5128198 (“Dyksterhouse”) as applied to claim 15 above, and further in view of WO 2018/189062 (“Hikmet”).

Regarding claim 16, Budge in view of Dyksterhouse teaches limitations as set forth above for claim 15. Budge further teaches the internal channel (see Figs. 2-3 above) extends from the fluid inlet (extruder conduit [0012], [0035]) of the movable die to the internal grooved surface (Figs. 1-3, fluidly connected). Budge is not specific on the relative position of the fiber inlet to the fluid inlet, however Budge states the fiber reinforcements may be fed to the head from one or more external spools ([0013]) and may be transported into the head 16 in any manner apparent to one skilled in the art ([0014]). Budge does not disclose the (fiber) inlet of the movable die is disposed downstream of the fluid inlet adjacent a first end of the internal grooved surface to direct the spread fiber tows toward the internal grooved surface.
Hikmet discloses a movable 3D printer comprising a print head 501 and a nozzle 502 for co-depositing a printable material 201 and an elongated solid fiber 310 embedded therein (Abstract, Figs 2-3). Polymer is melted inside the print head and flows out the nozzle as printed material 202, and the fiber 310 is fed to the nozzle together with the polymer (p. 14, Figs. 2-3). Hikmet teaches the fiber 310 is introduced to the print head via a side inlet 504 (downstream of the fluid inlet and adjacent the coated fiber outlet), while the 3D printable material 201 is provided to a top inlet 505 of the print head (p. 15, lines 1-5, lines 10-16). Such an orientation as shown in Fig. 2 may advantageously avoid flow of the polymer from the inlet 504 (p. 15, lines 2-4; Fig. 2) and reduce twisting of the fiber (p. 3, lines 17-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Budge in view of Dyksterhouse to incorporate the inlet of the movable die disposed downstream of the fluid inlet adjacent a first end of the internal grooved surface to direct the spread fiber tows toward the internal grooved surface, as taught by Hikmet, motivated by avoiding flow of the polymer from the inlet and reducing twisting of the fiber. 
Furthermore, because all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143(I)(A), KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). Such a modification would provide structure and a configuration for introducing the fiber tows and molten polymer into the movable die which is not specified by Budge.

Response to Arguments
Applicant's arguments filed 03/07/2022 have been fully considered but they are not persuasive. 
Applicant argues (pp. 13-14) that amended claim 20 does not read on the previously-cited portions of Budge because Budge’s matrix reservoir 22 and fiber guide 32 are not formed on the same plate. Budge only states that the nozzle assembly 18 may be fluidly connected to a matrix reservoir 22, indicating that the matrix reservoir is separate from the fiber guide. Applicant further states that Budge’s Fig. 3 clearly shows that the fiber guide 32 does not include a groove surface and a channel upstream of the grooved surface. As such, Applicant states that the cited portions of Budge have not been shown to disclose the features of amended claim 20. 
The above arguments are not found persuasive. In view of the amendments, the instant claim rejection has been updated to map to a plate (included in the print head) defining a grooved surface and a fluid channel formed on the plate upstream of the grooved surface (see annotated Fig. 2). The broadest reasonable interpretation of the amended limitation of “a plate defining a grooved surface…” encompasses the embodiment depicted by Budge (below) with a plate (base 29) containing/defining a grooved surface (fiber guide 32). As shown below, the base of Budge further includes a fluid channel formed on the base upstream of the grooved surface (containing matrix material M).

    PNG
    media_image3.png
    669
    598
    media_image3.png
    Greyscale

It appears that Applicant considers the claim to require the grooved surface and the fluid channel are formed integrally on a single plate. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the grooved surface and the fluid channel are formed integrally on a single plate) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). It is noted that amendment to explicitly require this limitation would likely be considered obvious in view of Budge (making integral the fiber guide into the base) with foreseeable advantages (e.g., simpler construction, less joints where liquid matrix material could leak through, etc.).
Applicant argues (p. 14) that, for reasons similar to those described above with reference to independent claim 20, the cited portions of Budge have not been shown to describe or suggest the features of amended claim 9. The argument is not found persuasive for the reasons given above with respect to claim 20.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 20180065318 A1, Tyler, teaching dividers of fiber guide may be integral to housing (Figs. 4-5).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GROUX whose telephone number is (571)272-7938. The examiner can normally be reached Monday - Friday: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.L.G./Examiner, Art Unit 1754                                                                                                                                                                                                        

/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754